Citation Nr: 1731966	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-30 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hip disabilities, to include as secondary to service-connected bilateral patellar tendon pain syndrome. 

2. Entitlement to service connection for bilateral ankle disabilities, to include as secondary to service-connected bilateral patellar tendon pain syndrome. 

3. Entitlement to service connection for bilateral foot disabilities, to include as secondary to service-connected bilateral patellar tendon pain syndrome. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 to October 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2015, the Board remanded the claim for additional development and adjudicative action. The claim was characterized by the Board in September 2015 as entitlement to service connection for left, right, or bilateral ankle, foot, and hip disabilities manifested by pain, claimed as arthritis and/or gout, under all theories of service connection (direct, presumptive, secondary, to include aggravation). However, based upon the clinical evidence of record relating to other diagnoses, the Board has re-characterized the claim. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim).

When the case was before the Board in September 2015, there were also claims for entitlement to service connection for sleep apnea and entitlement to evaluations in excess of 10 percent for service-connected left knee patellar tendon pain syndrome; in excess of 10 percent for right knee patellar tendon pain syndrome; in excess of 10 percent for service-connected subluxation, patella, right knee; and in excess of 10 percent for service-connected subluxation, patella, left knee. The RO issued a Statement of the Case for these claims in May 2016, and the Veteran has not appealed. Therefore, these issues are not before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

When the Board remanded this case in September 2015, the Board requested that the Veteran be afforded VA medical opinions and scheduled for VA medical examinations, if the examiner deemed it necessary. The Veteran was afforded these VA medical examinations in April 2016. However, additional VA medical opinions would assist in the resolution of the Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who performed the Veteran's April 2016 VA medical examination. If that examiner is not available, provide the Veteran's claims file to a suitable qualified examiner. If the examiner determines that the opinions requested cannot be provided without in-person examination, then an in-person examination should be scheduled.

The examiner should address the following questions:

For each diagnosed disorder of the hips, ankles, and feet, provide the following opinions:

(a) Is it at least as likely as not that the disorder was incurred during, manifested during, or resulted from the Veteran's service, or was present within one year following the Veteran's service?

(b) If not a result of service, is it at least as likely as not that the disorder was incurred secondary to service-connected bilateral knee disabilities or other disability present during service, or is aggravated by service-connected bilateral knee disabilities or other disability present during service? 

2. After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claims. If the benefits sought by the appellant remain denied, he must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

